FAIRFAX News Release TSX Stock Symbol:FFH and FFH.U TORONTO, September 8, 2015 NOT FOR DISTRIBUTION TO US NEWSWIRE SERVICES OR FOR DISSEMINATION TO THE UNITED STATES FAIRFAX FILES UNIVERSAL SHELF PROSPECTUS Fairfax Financial Holdings Limited (“Fairfax”) (TSX: FFH and FFH.U) has filed a preliminary short form base shelf prospectus with the Canadian securities regulatory authorities. The shelf prospectus will allow Fairfax to offer from time to time over a 25-month period up to Cdn$5.0 billion of debt, equity or other securities. Should Fairfax offer any securities, it will make a prospectus supplement available that will include the specific terms of the securities being offered. The filing is intended to restore capacity under Fairfax’s existing Cdn$2.0 billion shelf prospectus and to provide Fairfax with additional financial flexibility by increasing the total capacity to Cdn$5.0 billion. Upon a receipt being issued for the final short form base shelf prospectus, Fairfax’s existing base shelf prospectus will be withdrawn. This press release does not constitute an offer to sell or the solicitation of an offer to buy any securities in any jurisdiction. Fairfax is a holding company which, through its subsidiaries, is engaged in property and casualty insurance and reinsurance and investment management. -30- For further information contact:John Varnell, Vice President, Corporate Development, at (416) 367-4941
